Hill, C. J.
Exceptions to the answer of the magistrate, “filed in writing, specifying the defects, and notice thereof given to the opposite part, before the case is called in its order for a hearing,” are filed in time; and where these requirements of the statute have been complied with, the judge of the superior court erred in refusing to allow the exceptions because they were “not filed at the first term.” Civil Code of 1895, § 4647; Thomas v. State, 7 Ga. App. 637 (67 S. E. 894); Ford v. Toomer, 116 Ga. 795 (43 S. E. 45). Judgment reversed.